           Case 1:02-cr-00348-LTS Document 173 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 02-CR-348-LTS

JORGE GANDIA ORTEGA,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Jorge Gandia Ortega’s pro se supplemental

brief dated February 15, 2021, filed in support of his pending renewed motion for a reduction in

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Docket Entry No. 164.) As Mr. Ortega’s

supplemental brief attaches sensitive medical records, the Court will file a redacted version of

the brief publicly on the docket, and file the original, unredacted brief under seal; an unredacted

copy of the brief will be provided to the Government.

                 Mr. Ortega reports that, as a result of an outbreak of COVID-19 at his facility, his

unit is currently “on lockdown status.” Mr. Ortega also reports that he has not received copies of

the Government’s opposition and supplemental opposition to Mr. Ortega’s motion for

compassionate release (Docket Entry Nos. 166, 170.) 1

                 It is hereby ordered that the Government shall immediately serve Mr. Ortega with

copies of its opposition and supplemental opposition, and file proof of such service.




1
        The Court’s Orders dated January 8, 2021 (Docket Entry No. 165), and February 8, 2021
        (Docket Entry No. 169), each directed the Government to provide a copy of its opposition
        papers to Mr. Ortega. However, both the Government’s opposition and supplemental
        opposition indicate only that copies were sent to “All counsel of record (by ECF).”


ORTEGA - ORD RE FEB 15 2021 LTR.DOCX                       VERSION FEBRUARY 24, 2021                  1
         Case 1:02-cr-00348-LTS Document 173 Filed 02/24/21 Page 2 of 2




               Mr. Ortega’s deadline to submit a reply to the Government’s opposition papers, if

any, is extended from March 12, 2021 (see Docket Entry No. 169), to March 19, 2021.

               Chambers will mail a copy of this Order to Mr. Ortega.


       SO ORDERED.

Dated: New York, New York
       February 24, 2021

                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge
Copy mailed to:
Jorge Gandia Ortega
Reg. No. 44943-054
FCI Schuylkill
Federal Correctional Institution
P.O. Box 759
Minersville, PA 17954




ORTEGA - ORD RE FEB 15 2021 LTR.DOCX            VERSION FEBRUARY 24, 2021                      2
